Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 30, 2018

                                       No. 04-18-00067-CR

                                          Tommy LUNA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000986-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due on August 2, 2018. After we granted Appellant’s
first and second motions for extensions of time to file the brief, the brief was due on October 16,
2018.
       To date, no brief or further motion for extension of time to file the brief has been filed.
         We ORDER Appellant’s court-appointed attorney Francisco Javier Montemayor Jr. to
file either a motion to dismiss or the brief within TEN DAYS of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s attorney Francisco Javier Montemayor Jr. is cautioned that, to protect
Appellant’s rights, this court may initiate proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court